Citation Nr: 1508730	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  13-10 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for chronic sinusitis.

3.  Entitlement to service connection for a skin disability, to include intertrigo of bilateral axilla and tinea cruris of groin.

4.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a quadriceps strain of the right leg.

5.  Entitlement to service connection for a quadriceps strain of the right leg.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971, and September 1990 to July 1991, with additional unspecified active service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

Both the paper claims file and paperless claims file in VA's electronic records management systems have been reviewed.

The issues of service connection for sleep apnea, sinusitis, a skin disability, and a quadriceps strain of the right leg are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 2005 rating decision denied a petition to reopen the claim for a right leg disability; the Veteran appealed, but did not file a substantive appeal after the October 2005 Statement of the Case; additionally, no new evidence was received within one year of the January 2005 rating decision.

2.  Since the last final denial in January 2005, relevant service department records were received.   


CONCLUSIONS OF LAW

1.  The January 2005 denial of the petition to reopen the previously denied claim for a right leg disability became final. 38 U.S.C.A. § 7105 (West 2002) (2014).

2.  The requirements for reconsideration of the previously denied claim have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Where a claim has been finally adjudicated, new and material evidence must be received to reopen the previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  However, if new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed with the claim that was pending at the beginning of the appeal period, and the denial will not be considered final.  38 C.F.R. § 3.156(b); see Bond, 659 F.3d at 1367-68. 

For claims to open that are received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of determining whether new and material evidence has been received, the evidence is presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117-20 (2010).  

The RO initially denied service connection for a right leg injury in April 1998, as the claimed condition was not shown in service and there was no evidence relating a current right leg problem to service.  In October 2004, the Veteran applied to reopen the previously denied claim, but the RO denied his petition in a January 2005 rating decision.  The Veteran appealed this denial in June 2005, and the RO issued a Statement of the Case in October 2005.  Thereafter, the Veteran did not file a substantive appeal.  Further, VA did not receive any additional evidence relating to that issue within one year of notification of the January 2005 denial.  As such, the January 2005 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011)

Since the last final denial, VA has received the Veteran's service treatment records, which had been previously deemed unavailable.  See April 1998 administrative decision; see also January 2005 rating decision (not including the service treatment records in the list of evidence considered).  The service treatment records include a July 1991 medical examination at separation from service, which notes pain in the right leg.  Additionally, the report of medical history from that same date shows that the Veteran reported having or having had cramps in his legs.  Thus, the service department records are relevant and the claim is to be reconsidered pursuant to 38 C.F.R. § 3.156(c). 

In contrast, the Veteran denied cramps in the legs in all prior reports of medical history and all prior medical examinations did not reflect any abnormalities in the lower extremities.  Additionally, during the July 2014 Board hearing, the Veteran testified that he had sought private treatment for his right leg in the two years prior to the hearing.  The RO did not consider this lay statement when it previously found that the Veteran did not have a current right leg disability.  See January 2005 rating decision.

This new evidence relates to two unestablished elements of the previously denied claim.  Specifically, it shows that the Veteran might have injured his right leg in service and suggests that he has a current right leg disability.  The evidence raises a reasonable possibility of substantiating the claim as it potentially establishes a connection between a current condition and an injury in service.  Therefore, the claim is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).


ORDER

Relevant service department records having been received, reconsideration of the claim of service connection for bilateral glaucoma is granted.


REMAND

It is unclear whether all the Veteran's service treatment records (STRs) are available or associated with the claims file.  Although VA initially determined that the Veteran's STRs were unavailable (see April 1998 administrative decision), the March 2013 Statement of the Case indicates that STRs dated February 1969 to June 1991 were considered in adjudicating the claim.  The Board notes that the files claim contains a set of STRs, composed mostly of reports of medical examination and history dating back to February 1974, along with records of medical care for the period of September 1990 to July 1991.  As such, the Board cannot ascertain whether all STRs are available and of record.

With regard to the claim for sleep apnea, in his July 2014 Board hearing, the Veteran testified that his sleep difficulties started right after his return from Saudi Arabia, where he served in support of Operation Desert Shield/Desert Storm from November 1990 to June 1991.  See DD Form 214; see also April 2013 statement (received along with April 2013 substantive appeal).  He believes that factors such as the time zone difference, the sleeping schedule during service, and in-service fear might have interrupted his sleep pattern.  See July 2014 Board hearing transcript.

The July 2011 VA examiner does not appear to have considered all pertinent evidence, in particular, the Veteran's lay statements as to the onset of sleep difficulties soon after service.  The examiner appears to have only considered the 1996 diagnosis of sleep apnea. See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  The opinion is thus inadequate.  Stegall v. West, 11 Vet. App. 268 (1998). 

With regard to the claim for sinusitis, in his July 2014 Board hearing, the Veteran testified that he had "a little wheezing" during service in Southwest Asia, suggesting that his sinus symptoms started in service.  The June 2011 VA examiner does not appear to have considered all pertinent evidence, in particular, the Veteran's lay statements as to the onset of sinus symptoms during service in Southwest Asia. See Stefl, 21 Vet. App. at 123-24.  Therefore, the opinion is inadequate.  Stegall, 11 Vet. App. at 268. 

Additionally, the Veteran testified that, in the years prior to the hearing, he had received private treatment for his sinusitis and right leg at a facility in Aiken, South Carolina.  The claims file does not contain records of such treatment and there is no indication that the RO attempted to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Provide clarification as to whether all the Veteran's STRs are available or of record.  Any outstanding, available records should be associated with the claims file.  All attempts to obtain currently unavailable service records must be fully documented in the claims file and if records for his first period of active duty from February 1969 to February 1971 cannot be obtained a memorandum of unavailability must be drafted and included in the record.

2.  Make efforts to identify the private medical care providers referenced by the Veteran in the July 2014 Board hearing, particularly the Doctors Care facility in Aiken, South Carolina.  After securing the necessary releases, the RO should obtain these records.

3.  Thereafter, forward the claims file, including a copy of this remand, to the individual who conducted the July 2011 examination, or another examiner if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

(a)  Is the Veteran's sleep apnea at least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  The examiner should consider the Veteran's lay statements that his sleep difficulties started right after return from service in Southwest Asia.  

(b)  Is the Veteran's sinusitis as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  The examiner should consider the Veteran's lay statements that he experienced wheezing during service in Southwest Asia.

(c)  Does the Veteran have a current right leg disability, to include as manifested by pain in the thigh?  If so, what is the nature of the right leg disability?  Is it as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?

The examiner should explain the reasons for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including private treatment records submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


